Citation Nr: 9935992	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  91-13 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.R.J.


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the widow of a deceased veteran who had 
active naval service from May 1954 to December 1957, and air 
service from January 1958 to June 1976.  The veteran died in 
February 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the St. Petersburg Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
case has a long and complicated procedural history.  The 
initial claim seems to have been based, at least in part, on 
the veteran's alleged exposure in service to Agent Orange or 
other toxic chemicals, particularly including carbon 
tetrachloride.  Later, the claim was expanded to include 
claimed exposure to ionizing radiation in service.  The case 
was previously remanded by the Board as follows: in May 1991, 
in January 1995, in November 1996, and in April 1998.  

In its September 1999 Brief to the Board, the appellant's 
representative alleged for the first time that medical 
records leading to the veteran's death are not of record and 
may shed some light on possible contributory causes of death.  
The Board notes that VA medical treatment records dating from 
August to October 1989 are of record; that no subsequent 
medical treatment by VA appears to have occurred; that the 
veteran died at home in February 1990; and that the appellant 
has never mentioned that any additional, relevant non-VA 
medical records were missing from the record.  Furthermore, 
no contributory causes of death were listed on the official 
Certificate of Death.  The appellant is therefore advised 
that, if such additional non-VA medical records relevant to 
this appeal do exist, she should obtain copies of them and 
submit them to the RO in support of the appeal, or she should 
furnish the RO with the appropriate medical release forms and 
request them to obtain such medical records.  


REMAND

In the April 1998 remand, the Board asked the RO to provide 
the appellant with copies of specified pages from a medical 
dictionary setting forth the definition of 
cholangiocarcinoma, the cause of the veteran's death.  The 
purpose thereof was to satisfy due process requirements of 
Thurber v. Brown, 5 Vet. App. 119 (1993); however, the RO 
failed to follow the Board's request in this regard, so the 
appellant is hereby provided a verbatim quote of the material 
in question so she and her representative may comment or 
respond to this material if they so desire.  
Cholangiocarcinoma is defined as "1.  an adenocarcinoma 
arising from the epithelium of the intrahepatic bile ducts, 
composed eosinophilic cuboidal or columnar epithelial cells 
arranged in tubules or acini with abundant fibrous stroma; 
mucus may be secreted but not bile.  2.  cholangiocellular 
carcinoma."  Dorland's Illustrated Medical Dictionary, 28th 
ed., p. 316.  

Therefore, it is clear that cholangiocarcinoma is a form of 
cancer involving the bile ducts.  The Board proposes to rely 
on this definition, so the appellant must be given the 
opportunity to comment upon or respond to this information.  
Thurber, 5 Vet. App. at 122-26.  She will have that 
opportunity while this appeal is once again in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In the April 1998 remand, the Board also included other 
specific directions in paragraphs 4 & 5 with which the RO has 
unaccountably failed to comply.  In particular, new 
regulations effective September 28, 1998 clarify that 
cholangiocarcinoma is undoubtedly a radiogenic disease, 
subject to the additional procedural development provided at 
38 C.F.R. § 3.311.  This, in turn, requires the VA Under 
Secretary for Health (USH) to prepare a dosage estimate, if 
feasible, of the veteran's occupational exposure to ionizing 
radiation in service.  This was the subject of paragraph 
number 5 of the Board's last remand, which went unsatisfied.  

The possibility of a radiation-exposure etiology for the 
cause of the veteran's death was raised by the Board itself, 
based initially on the possibility of a radiation-presumptive 
origin of the veteran's fatal cholangiocarcinoma.  (See Board 
remand dated in January 1995.)  The Board is, of course, 
aware that the service department has subsequently certified 
that the veteran did not participate in a "radiation risk 
activity," as defined at 38 C.F.R. § 3.309(d)(3)(ii), and 
that there is no evidence that he was ever exposed to 
ionizing radiation during his military service.  (See Defense 
Special Weapons Agency letter, dated July 9, 1997; and Air 
Force Medical Operations Agency letter, dated October 15, 
1998.)  The Board is also aware that the appellant has stated 
that she has no additional information concerning the 
circumstances under which the veteran may have been exposed 
to ionizing radiation in service.  (See VA Form 21-4138 
received from the appellant in May 1995.)  

Nevertheless, a DD Form 1141 of record indicates that the 
veteran was being monitored for radiation exposure in 
September 1962, but no dosage figure is reported.  Under the 
circumstances, the Board believes that either a dosage 
estimate from the USH, or a statement from that source that 
such a dosage estimate is not feasible based on the available 
information, is required in this case.  See also 38 C.F.R. 
§ 3.311(a)(4)(i).  

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims (hereinafter referred 
to as the Court) has held that a remand by the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand order, and it imposes on 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Under the above circumstances, the RO failure to comply with 
paragraphs 4 & 5 of the April 1998 remand is unacceptable and 
leaves the Board with no choice other than to remand this 
appeal (for the fifth time) in order to obtain full 
compliance with prior directions.  The Board very much 
regrets the necessity for this additional delay in reaching a 
determination of the appellant's claim; however, the desire 
to accord the appellant every possible administrative 
consideration, and overriding considerations of due process, 
both require this additional remand.  Moreover, since the 
current evidentiary record is not at all favorable to the 
appellant's claim, she is not prejudiced by the additional 
delay.  

In addition, the veteran's exposure to Agent Orange while 
serving in Vietnam has so far been conceded by the RO under a 
long-standing policy of VA.  However, a recent decision by 
the Court has invalidated this policy and required that 
exposure to Agent Orange be established affirmatively unless 
the veteran died of one of the diseases listed at 38 C.F.R. 
§ 3.309(e), which is not the case here.  McCartt v. West, 
12 Vet. App. 164 (1999).  Thus, the RO must determine whether 
the veteran's exposure to Agent Orange is established by the 
evidence of record (see, e.g., VA Form 21-4138 from the 
appellant, dated in October 1990); and, if not, it must 
accord her the opportunity to submit such evidence of 
exposure in service to Agent Orange.  

Accordingly, this appeal is remanded for the following 
further action:  

1.  The RO should review the current 
evidentiary record and determine if the 
veteran's exposure to Agent Orange in 
service is satisfactorily demonstrated 
(see, e.g., VA Form 21-4138, dated in 
October 1990).  If not, the appellant 
should be advised of this fact and 
offered the opportunity to submit 
evidence to establish such exposure in 
service.  See McCartt, 12 Vet. App. 164.  


2.  The RO should take all steps 
necessary to fully comply with paragraphs 
4 & 5 of the Board's prior remand in 
April 1998.  In particular, a dosage 
estimate of the veteran's possible 
occupational exposure in service to 
ionizing radiation must be obtained from 
the USH, or a statement from that source 
indicating that such dosage estimate is 
not feasible based on current 
information, should be incorporated into 
the record.  

3.  Next, after completing any 
appropriate additional evidentiary 
development, the RO should review the 
relevant evidence and readjudicate the 
appellant's claim.  

If the benefits sought are not granted, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate review.  The appellant need take no further 
action unless she is so informed, but she may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); see also, the discussion above.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


